|N THE UNITED STATES D|STR\CT COURT
FOR THE NORTHERN DlSTR|CT OF MiSSiSS|F'F’|
ABERDEEN DiVlSlON

DONN|CA BlLLUPS

AND JEROME B|LL.UPS P|_A|NT|FFS

V. CAUSE NO.: 1:17-cv~00111-SA-DAS

FOOD G|ANT SUPERMARKETS, lNC. DEFENDANT
AGR RDER OF D|S |SSAL lTH PREJUD|CE

TH|S MATTER came before the Court on the joint Motion ore renus of Piairitiffs,
Donnica Bi|lups and Jerome Bi||ups and Defendant, Food Giant Supermarkets, |nc., to
dismiss this action against the Defendant with prejudice After being fully advised in the
premisesl and these parties having reached a fuii and final compromise regarding this
dispute, the Court finds that the N|otion is weil-taken and should be granted.

iT |S THEREFORE ORDERED AND ADJUDGED that Piaintiffs' claims against the
Defendant are hereby dismissed with prejudice, with each party to bear its own costs.

so oRoEFzED, this the ?-?>"C’aay of gas-ae§,: , 201 s.

dow Z,M,

u.s. 'DlsTRicT COUEJT JuDGE

Approved nd Agreed:

 

Rfchard£.. Kimme/
RlCHARD L. KIMNIEL.
Ai'l'ORNEY FOR DEFENDANT

K:'iuser`!‘iFiKiFood Giant ads. Donnica Bi||ups and Jeremy hillupsiAgreed Order of Dismissa|.wpd

